 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD ANTHONY EVANS,                            No. 2:17-cv-1888 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

19   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to this court

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          Before the court are plaintiff’s motion for subpoenas and his motion to change defendant’s

22   counsel, both filed on April 22, 2019. See ECF Nos, 32, 33. For the reasons stated below, the

23   motions will be denied.

24          On April 1, 2019, the court issued an order referring this matter to its Post-Screening

25   Alternative Dispute Resolution Project. ECF No. 27. As a result, the matter has been stayed for

26   120 days so that the parties can investigate plaintiff’s claims, meet and confer, and participate in a

27   settlement conference. See ECF No. 27 at 1. In sum, the stay serves to halt all standard civil

28   proceedings.
                                                        1
 1          Plaintiff was reminded of the stay order in the court’s April 19, 2019 denial of the
 2   discovery-related motion he filed on April 15, 2019. See ECF Nos. 30, 31. At that time, plaintiff
 3   was also reminded of the 30-day time-period within which he must inform the court whether he
 4   wishes to appear at the settlement conference in person or via videoconference. See ECF No. 31
 5   at 2. Despite these facts, on April 22, 2019, plaintiff filed the two instant motions, and he has yet
 6   to return the option form to the court.
 7          The court informs plaintiff for the third time that any and all proceedings in this matter
 8   have been stayed. See ECF Nos. 27, 31. This means that with rare exception, this court will not
 9   consider any filings presented to it that are not related to the pending, court-ordered settlement
10   conference proceedings.
11          Accordingly, IT IS HEREBY ORDERED that:
12          1. Plaintiff’s motion for subpoenas (ECF No. 32) and motion to change defendant’s
13   counsel (ECF No. 33), filed April 22, 2019, are DENIED as improper;
14          2. Plaintiff shall file the Notice Re: Plaintiff’s Appearance at Settlement Conference
15   (Post-Screening ADR Project) by the date given in the court’s April 1, 2019 order (see ECF No.
16   27 at 3-4), and
17          3. If plaintiff fails to file the notice by the deadline, if settlement proceedings take place,
18   plaintiff will be required to participate in the proceedings in person at the Eastern District of
19   California’s courthouse located in Sacramento.
20   DATED: April 24, 2019
21

22

23

24

25

26

27

28
                                                         2
